NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DORIS THEWS,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-5162
                                              )
WAL-MART STORES EAST, LP, a                   )
foreign limited partnership,                  )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Billie Jo Belcher and Heather A. Trombly of
Legally Pink Law, PLLC, Winter Park, for
Appellant.

Karen Shimonsky, Thomas A. Valdez,
Peter J. Molinelli, and Jeremy J. Jacobs of
Quintairos, Prieto, Wood & Boyer, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.